        Case 1:19-cv-00258-RBW Document 33 Filed 06/14/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
SHIRLON MAYNARD,                       )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )     Civil Action No. 19-258 (RBW)
                                       )
THE ARCHITECT OF THE CAPITOL,          )
                                       )
                  Defendant.           )
_______________________________________)

                                         ORDER

      In accordance with the Memorandum Opinion issued on this same date, it is hereby

      ORDERED that the Defendant’s Motion to Dismiss Plaintiff’s Amended Complaint,

ECF No. 24, is GRANTED. It is further

      ORDERED that the plaintiff’s Amended Complaint is DISMISSED. It is further

      ORDERED that this case is CLOSED.

      SO ORDERED this 14th day of June, 2021.


                                                        REGGIE B. WALTON
                                                        United States District Judge
